 1   Mark D. Sayre, Esq. SBN: 111168
     msayre@foleymansfield.com
 2   M. Amadea Groseclose, Esq. SBN: 267091
     mgroseclose@foleymansfield.com
 3   FOLEY & MANSFIELD, PLLP
     300 South Grand Avenue, Suite 2800
 4   Los Angeles, CA 90071
     Telephone: (213) 283-2100
 5   Facsimile: (213) 283-2101
 6   Attorneys for Defendant
     FMC CORPORATION
 7

 8                          UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11

12

13   RAUL ZAMUDIO, an individual, and             Case No: 2:16-CV-02693-TLN-DB
     SOLEDAD ZAMUDIO, an individual,
14

15                Plaintiffs,
16                                                ORDER GRANTING JOINT
            vs.                                   STIPULATION TO MODIFY PRE-
17                                                TRIAL SCHEDULING ORDER
     FMC CORPORATION, a Delaware
18   Corporation; and DOES 1 through 20,
     inclusive,
19

20                Defendants.                     Complaint Filed: November 14, 2016
                                                  Trial Date:      TBD
21

22

23         This Court, having received Defendant FMC Corporation’s submission of a fully
24   executed joint stipulation to modify the Pre-Trial Scheduling Order, finds good cause
25   exists pursuant to Fed. R. Civ. Proc. 16(b)(4) to modify the Pre-Trial Scheduling Order
26   in the manner requested by the parties’ joint stipulation.
27   ///
28   ///

                                                 1
     ORDER GRANTING JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER
 1         The deadline to complete expert discovery, as set forth in Paragraph V of the
 2   original Pre-Trial Scheduling Order (ECF No. 11) and in the Court’s December 11,
 3   2018 Order (ECF No. 51) is hereby extended to May 3, 2019. The parties are
 4   additionally ordered to file a joint status report not later than ten (10) days following
 5   the Court's ruling on the pending motion for summary judgment, setting forth proposed
 6   dates for pretrial statements, a final pretrial conference, and trial, as necessary and
 7   appropriate.
 8         IT IS SO ORDERED.
 9
     Dated: February 28, 2019
10

11

12
                                    Troy L. Nunley
13                                  United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
     ORDER GRANTING JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER
